DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-12 are pending wherein claims 1 and 7 are in independent form. 
3.	Claims 1, 2, 4, 5, 7, 8, 10, 11 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	In view of amendments, allowable subject matter of claims 5 and 11 is withdrawn.
Response to Interview Request
5.	Examiner appreciates applicant’s request for interview but an interview at this stage will further delay the processing of applicant’s response filed on 07/22/2021. To expedite prosecution, examiner recommends applicant to request/schedule an interview before filing a formal response.
Response to Arguments
6.	Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On pages 8-9 of the remarks, applicant argues, “Specifically, Watanuki is silent as to an ICN. Arguendo, even if an ICN is found to be taught, Watanuki is still silent with regard to using information related to the GMRP message when performing an unsubscribe operation, as an unsubscribe operation is specific to 
		In response, examiner respectfully disagrees because:
	Claim simply recites an information centric network (ICN) but does not recite any specific definition/requirement of the ICN. Without any specific requirement/definition, ICN can be considered as any network that processes information such as transmitting, receiving or storing information. Watanuki discloses an information network system that relays information between a plurality of logical or physical information networks (Fig. 1A) and therefore, Watanuki’s information network system is considered as an information centric network because it relays information between a plurality of logical or physical information networks (Fig. 1A, Col 1, Line 9-20). Watanuki discloses a table/database (Fig. 7, Fig. 9) relating the type value of a GMRP message with meaning/type of the message. Therefore, the meaning of the type value of a received message is determined from the table/database of Fig. 7/Fig. 9 and based on the meaning of the type value, a transmit refusal request message (Unsubscribe operation) is determined and transmitted according to the determined meaning of the type value such as “leaveIN”, “LeaveEmpty” or “LeaveAll” (Fig. 2, Fig. 4, Fig. 7-9, Fig. 11-12, Fig. 14-15, Col 8, Line 14-48, Col 9, Line 1-23, Col 9, Line 30-55, Col 9, Line 63-67, Col 10, Line 1-23, Col 12, Line 30-65). Therefore, Watanuki teaches that the unsubscribe operation is sent to a receiving network access point (NAP) of an ICN (inter-LAN relay device) using information determined from a first database in the storage element (determining .
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 3-7, 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,581,626 in view of Watanuki et al (US 6853639 B1, hereinafter referred to as Watanuki).
		Re claims 1 and 7 of the instant application, claims 1 and 6 of the U.S. Patent No. 10,581,626 recites every limitation except to send an unsubscribe operation over a data channel associated with the IP multicast address based on 
		Watanuki teaches to send an unsubscribe operation (GMRP "LeaveIn", "LeaveEmpty" or "LeaveAll" message; “leave Group” IGMP message) over a data channel (channel/communication link between inter-LAN relay devices) associated with an address of the IP multicast based on the GMRP message (IP multicast address associated with the GMRP message), wherein the unsubscribe operation is sent to a receiving network access point (NAP) of an ICN (GMRP "LeaveIn", "LeaveEmpty" or "LeaveAll" message/“leave Group” IGMP message is sent to inter-LAN relay device) using information determined from a first database in the storage element (determining the meaning of the type value from table/database of Fig. 7, Fig. 9 to identify and transmit a transmit refusal request message) for information associated with the GMRP message (type value and type discloses in Fig. 7 and Fig. 9 are related to GMRP message) (Fig. 2, Fig. 4, Fig. 7-9, Fig. 11-12, Fig. 14-15, Col 6, Line 56-67, Col 7, Line 1-43, Col 8, Line 14-48, Col 9, Line 1-23, Col 9, Line 30-55, Col 9, Line 63-67, Col 10, Line 1-23, Col 12, Line 13-65).
		It would have been obvious to one of ordinary skill in the art before the filing date of invention to modify U.S. Patent No. 10,581,626 by including the step to send an unsubscribe operation over a data channel associated with an address of the IP multicast based on the GMRP message, wherein the unsubscribe operation is sent to a receiving network access point (NAP) of an ICN using information determined from a first database in the storage element for 
		Re claim 3 of the instant application, claim 2 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 4 of the instant application, claim 3 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 5 of the instant application, claim 4 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 6 of the instant application, claim 5 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 9 of the instant application, claim 7 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 10 of the instant application, claim 9 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 11 of the instant application, claim 8 of the U.S. Patent No. 10,581,626 recites every limitation.
		Re claim 12 of the instant application, claim 10 of the U.S. Patent No. 10,581,626 recites every limitation.





Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 2, 5-8, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanuki et al (US 6853639 B1, hereinafter referred to as Watanuki).
		Re claim 1, Watanuki teaches a device (inter-LAN relay device) for carrying out networking functions in an information centric network (ICN) (Abstract, Fig. 1), the device comprising:
	(i) a transceiver (Communication processing unit, 21, Fig. 1) (Col 6, Line 4-16); 
	(ii) a storage element (ROM, RAM) (Fig. 1, Col 6, Line 42-54); and
	(iii) a processor (CPU) coupled to the storage element and the transceiver (Fig. 1, Col 6, Line 42-54), wherein the processor, storage element, and transceiver are configured to:
	(iv) receive a generic attribute registration protocol multicast registration protocol (GMRP) message (GMRP message received after converting L3 multicast message, Fig. 2, Fig. 4; L2 multicast/GMRP message received, Fig. 2, step 1005, Fig. 11), wherein the GMRP message is from a source of an internet protocol (IP) multicast (multicast message received from the server 40 or personal computer 30) (Fig. 1-2, Fig. 4, Fig. 11-12, Col 6, Line 65-67, Col 7, Line 
	(v) send an unsubscribe operation (GMRP "LeaveIn", "LeaveEmpty" or "LeaveAll" message; “leave Group” IGMP message) over a data channel (channel/communication link between inter-LAN relay devices) associated with an address of the IP multicast based on the GMRP message (IP multicast address associated with the GMRP message) (Fig. 1-2, Fig. 4, Fig. 11-13, Col 6, Line 56-67, Col 7, Line 1-43, Col 8, Line 14-48, Col 9, Line 1-23, Col 9, Line 63-67, Col 10, Line 1-23, Col 12, Line 13-65),
	(vi) wherein the unsubscribe operation is sent to a receiving network access point (NAP) of an ICN (transmit refusal request message comprising GMRP "LeaveIn", "LeaveEmpty" or "LeaveAll" message/“leave Group” IGMP message is sent to inter-LAN relay device) using information determined from a first database in the storage element (determining the meaning of the type value from table/database of Fig. 7, Fig. 9 to identify and transmit a transmit refusal request message comprising GMRP "LeaveIn", "LeaveEmpty" or "LeaveAll" message/“leave Group” IGMP message) for information associated with the GMRP message (type value and type disclosed in Fig. 7 and Fig. 9 are related to GMRP message) (Fig. 2, Fig. 4, Fig. 7-9, Fig. 11-12, Fig. 14-15, Col 8, Line 14-48, Col 9, Line 1-23, Col 9, Line 30-55, Col 9, Line 63-67, Col 10, Line 1-23, Col 12, Line 30-65).
		Claim 7 recites a method performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.

		Re claims 5 and 11, Watanuki teaches that the first database (table shown in Fig. 7 and Fig. 9) comprises information (type value and type) relating to one or more of IP multicast addresses (the type value and type disclosed in Fig. 7, Fig. 9 are associated with a multicast message having an IP multicast address and therefore, the type value and type disclosed in Fig. 7, Fig. 9 are eventually related to the IP multicast address included in the multicast message), ICN names for a control channel (CIDc), ICN names for the data channel (CIDp) channels, node identifiers (NIDs) of multicast group members, forwarding identifiers (FIDs), and freshness information (Fig. 6-12, Col 6, Line 65-67, Col 7, Line 1-43, Col 8, Line 14-48, Col 9, Line 1-23, Col 9, Line 30-55, Col 9, Line 63-67, Col 10, Line 1-23, Col 12, Line 13-22, Col 12, Line 30-65)
		Re claims 6, 12, Watanuki teaches to receive at the device an internet group management protocol (IGMP) request (IGMP transmit .
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki as applied to claim 1 and 7 above and further in view of Lee et al (US 20170187674 A1, hereinafter referred to as Lee).
		Re claims 3, 9, Watanuki does not explicitly disclose to receive a request to publish, a message from the receiving NAP; send an IP multicast packet encapsulated in an ICN packet in response to receiving the request to publish the message: and update the first database with information related to the request to publish the message.
		Lee teaches receive a request (IGMP join from router 500b, access network 2000) to publish message from the receiving NAP (router 500b, access 
		It would have been obvious to one of ordinary skill in the art before the filing date of invention to modify Watanuki by including the step to receive a request to publish, a message from the receiving NAP; send an IP multicast packet encapsulated in an ICN packet in response to receiving the request to publish the message: and update the first database with information related to the request to publish the message, as taught by Lee for the purpose of providing streaming service efficiently in a multicast mode, as taught by Lee (Par 0007-0008).
14.	Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki as applied to claim 1 and 7 above and further in view of Dakshinamoorthy et al (US 20080205396 A1, hereinafter referred to as Dakshinamoorthy).
		Re claims 4, 10, Watanuki does not explicitly disclose to check the first database for a fresh status of information relating to the IP multicast packet; and on a condition that the fresh status is true, encapsulate the IP multicast packet in an ICN packet, and publish the ICN packet to the ICN; or on a condition that the fresh status is not true, update the information relating to the IP multicast packet, 
		Dakshinamoorthy teaches disclose to check the first database for a fresh status of information relating to the IP multicast packet (determining valid subscription, Step 405, Fig. 4, step 505, Fig. 5); and on a condition that the fresh status is true, encapsulate the IP multicast packet in an ICN packet, and publish the ICN packet to the ICN (transmit data when subscription is valid) (Fig. 4-5, Par 0025-0028, Par 0038-0042); or [on a condition that the fresh status is not true, update the information relating to the IP multicast packet, reset the fresh status to true, encapsulate the IP multicast packet in an ICN packet, and publish the ICN packet to the ICN ---- This limitation is in alternative form and therefore, is not required to be disclosed in the prior art].
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lee by including the steps to check the first database for a fresh status of information relating to the IP multicast packet; and on a condition that the fresh status is true, encapsulate the IP multicast packet in an ICN packet, and publish the ICN packet to the ICN as taught by Dakshinamoorthy for the purpose of forwarding only the multicast packets that conform to the multicast subscription policy, as taught by Dakshinamoorthy (Par 0015). 
Relevant Prior Art
		Rollins (US 20110249551 A1) discloses a ring network comprising a plurality of network devices. The ring network devices exchange GMRP messages to request delivery of content of the multicast group (Fig. 2, Fig. 3A-B). 

















Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473